IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

GEORGE A. HILL, SR.,                      NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D14-1538

JULIE L. JONES, Secretary,
Florida Department of
Corrections,

     Appellee.
_____________________________/

Opinion filed April 1, 2015.

An appeal from the Circuit Court for Leon County.
Kevin J. Carroll, Judge.

George A. Hill, Sr., pro se, Appellant.

Pamela Jo Bondi, Attorney General, Carrie McNamara, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, CLARK, and WETHERELL, JJ., CONCUR.